Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Horsting et al (US 2019/0048214). No distinction is seen between the functionalized polymer comprising maleic anhydride/acid and diisobutylene recited in applicant’s claim 5, and the copolymer of diisobutylene and maleic anhydride disclosed in Paragraph [0039] of Horsting et al.  
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 2019/0135650). No distinction is seen between the functionalized polymer comprising maleic anhydride/acid and diisobutylene recited in applicant’s claim 5, and the copolymer of diisobutylene and maleic anhydride disclosed in Paragraph [0068] of Singh et al. 
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sanders ‘520 (US 8,192,520).. No distinction is seen between the copolymers of itaconic acid and maleic anhydride recited in applicant’s claims 1, 2 and 4, and , and the maleic-itaconic copolymers disclosed in the Abstract and col. 3, line 39 to col. 4, line 23 of Sanders ‘520.
Claims 1, 2, 4, 7, 8 and 14 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hudson et al (US 5,466,274). Hudson et al disclose ethylene-ethyl acrylate copolymers dissolved in paraffin wax at col. 5, lines 3-38.
Claims 1-4, 7-10, 14-19, 23 and 24 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Achille et al (US 2018/0022661). Regarding claims 1 and 3, no distinction is seen between the ethylene vinyl acetate terpolymers disclosed in Paragraph [0052] of Achille et al, and the terpolymers recited in applicant’s claims 1 and 3. Regarding claims 1, 2 and 4, no distinction is seen between the copolymers of ethyl acrylate and butyl acrylate disclosed in Paragraph [0053] of Achille et al, and the copolymers recited in applicant’s claims 1, 2 and 4. Regarding claims 7-10 and 14, Achille et al disclose in Paragraph [0056] that the wax soluble polymers are incorporated into molten organic waxes such as paraffin wax. Regarding claim 15, Achille et al disclose in Paragraph [0067] that the wax-polymer mixtures may be in the form of homogeneous viscous liquids at ambient temperature. Regarding claim 16, Achille et al disclose in Paragraphs [0075] through [0078] that the wax-polymer mixture may be applied to fertilizer granules. It does not appear that the coating is heated prior to coating the fertilizer granules. In any event, it would be obvious to not heat the coating prior to coating the fertilizer granules in the process of Achille et al, since Achille et al .
Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Achille et al. Achille et al is relied upon as discussed hereinbefore. Achille et al further disclose in Paragraphs [0022] and [0037] that the weight ratio of organic wax to wax soluble polymer is from about 50:50 to about 98:2. It would be obvious from such disclosure to provide the wax soluble polymer in a concentration of 10-30% in the wax-polymer mixture of Achille et al.
Claims 6, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Achille et al as applied to claims 1, 7 and 16 above, and further in view of Karl et al (US 2006/0141010). It would be further obvious from Karl et al to employ ethyl acrylate copolymers having a number- average molecular weight of from about 100,000 to 500,000 as the ethyl acrylate copolymers disclosed in Paragraph [0053] of Achille et al. One of ordinary skill in the art would be motivated to do so, since Karl et al establish the conventionality of alkyl acrylates having such molecular weights in Paragraph [0053].
Claims 5, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Achille et al as applied to claims 4, 10 and 19 above, further in view of JP 08059382, even further in view of Singh et al. It would be further obvious from JP 08059382 in view of Singh et al to employ a polymer comprising maleic anhydride and diisobutylene as the polymer in the  moisture barrier coating of Achille et al. One of ordinary skill in the art would be motivated to do so, since JP 08059382 discloses an isobutylene-maleic anhydride copolymer as a coating film for fertilizers and Singh et al establish the existence of copolymers of diisobutylene and maleic anhydride in Paragraph [0068]. One of ordinary skill in the art would expect from JP .
Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Karl et al. No distinction is seen between the alkyl (meth)acrylate copolymers having a molecular weight of about 100,000 disclosed in Paragraph [0053] of Karl et al, and the copolymers of ethyl acrylate recited in applicant’s claims 1, 2, 4 and 6.
Claims  1, 2, 4, 7,10, 12 and 14 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jablon et al (US 2016/0340266). No distinction is seen between the wax-based fertilizer coatings disclosed by Jablon et al, and those recited in applicant’s claims 1, 2, 4, 7, 10, 12 and 14. Jablon et al disclose ethylene/acrylic acid copolymers which may be added to a paraffin wax. (See Paragraphs [0019] and [0020].) Regarding claim 12, Jablon et al teach in Paragraph [0020] that the polymer may be added to the outer coating in an amount of about 1% to about 15%. 
The other references are made of record for disclosing various copolymers for coating fertilizers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736